                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

JERRY MCCLURE                                                                        PLAINTIFF

v.                                  NO. 4:17CV00424 JLH

LITTLE ROCK SCHOOL DISTRICT,
A Public Body Corporate                                                           DEFENDANT

                                         JUDGMENT

       Pursuant to the Opinion and Order entered separately today, judgment is entered in favor of

the Little Rock School District on the complaint of Jerry McClure. The complaint of Jerry McClure

is dismissed with prejudice.

       IT IS SO ORDERED this 15th day of April, 2019.



                                                    J. LEON HOLMES
                                                    UNITED STATES DISTRICT JUDGE
